Case: 2:18-cr-00067-JLG-MRM Doc #: 60 Filed: 03/27/20 Page: 1 of 1 PAGEID #: 289




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


RAVEN SYMONE MCDONALD,

              Petitioner,
                                            Civil Action: 2:19-cv-5312
                                            Crim Action: 2:18-cr-67

       vs.                                  Judge James L. Graham
                                            Magistrate Judge Chelsey M. Vascura

UNITED STATES OF AMERICA,

              Respondent.

                                    TRANSFER ORDER

       With the consent of both of them, the reference in the above-captioned case is transferred

from Magistrate Judge Chelsey M. Vascura to Magistrate Judge Michael R. Merz.

              IT IS SO ORDERED.



                                            /s/ Chelsey M. Vascura      _
                                            CHELSEY M. VASCURA
                                            UNITED STATES MAGISTRATE JUDGE
